DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Wendy Slade on 09/09/2021.

The application has been amended as follows: 
6. A homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n, wherein 
M represents at least two elements with at least one of them being structurally dissimilar to the other element, said elements comprising:
a first metal being iron (Fe), 
a second metal being one or both of cobalt (Co) and nickel (Ni), and 
and tin (Sn)[[,]] 
when the second metal is nickel, including the third element M3 which is any one of antimony (Sb), rhenium (Re), iridium (Ir), 
when the second metal is both cobalt (Co) and nickel (Ni), including the third element M3 which is at least one of boron (B) and phosphorus (P),
x ranges between 0 and 1, and
n is the metal valence;
wherein said first metal is connected to said second metal or said third element through a bridging oxygen or hydroxide, and wherein the multimetal oxy-hydroxide catalyst is characterized by being amorphous on both surface and bulk of the catalyst.

Cancel claims 31-46.

Cancel claims 48-51.
Allowed Claims
Claim(s) 1-3, 5-30, and 52 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1: The prior art does not disclose nor render obvious all of the cumulative
x(OH)2(1-x))n, wherein M represents at least two elements comprising at least one metal being a transition metal, and at least a second metal or a non-metal being structurally dissimilar to the at least one metal….wherein said at least one metal is connected to said at least second metal or said non-metal through a bridging oxygen or hydroxide such that the multimetal oxy-hydroxide is characterized by being substantially homogeneously dispersed on sub-10 nm scale and amorphous on both surface and bulk of the catalyst”.

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) 2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect the form (crystalline vs amorphous). Additionally, the teachings of Masa would not be applicable to the materials of Fisher. 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. page 367, “X-ray diffraction results” of Fisher). The teachings of Smith et al (“Photochemical Route for Accessing Amorphous Metal Oxide Materials for Water Oxidation Catalysis”, Science, vol 340, 2013, pages 60-63) are related to mixed metal oxides and there is no guidance on if the oxyhydroxides of Diaz and Fisher can be entirely amorphous nor how one of ordinary skill in the art at the time of filing to would modify these catalysts to be entirely amorphous. 

Claim 5: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 5 with special attention given to the limitation claiming “A substantially homogeneously dispersed multimetal oxy- hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n, wherein M represents at least two elements, comprising at least one metal being from a first class of metals which includes Ni, Fe and Co, and at least one metal or non-metal which are structurally dissimilar to the 

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) teaches using a Co2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. page 367, “X-ray diffraction results” of Fisher). The teachings of Smith et al (“Photochemical Route for Accessing Amorphous Metal Oxide Materials for Water Oxidation Catalysis”, Science, vol 340, 2013, pages 60-63) are related to mixed metal oxides and there is no guidance on if the oxyhydroxides of Diaz and Fisher can be entirely amorphous nor how one of ordinary skill in the art at the time of filing to would modify these catalysts to be entirely amorphous. 

Claim 6: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 6 with special attention given to the limitation claiming “A homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n, wherein M represents at least two elements with at least one of them being structurally dissimilar to the other element, said elements comprising: a first metal being iron (Fe), a second metal being one or both of cobalt (Co) and nickel (Ni)…wherein said first metal is connected to said second metal or said third element through a bridging oxygen or hydroxide, and wherein the multimetal oxy-hydroxide catalyst is characterized by being amorphous on both surface and bulk of the catalyst”. 

Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) teaches using a Co2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect the form (crystalline vs amorphous). Additionally, the teachings of Masa would not be applicable to the materials of Fisher. 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. 

Claim 18: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 18 with special attention given to the limitation claiming “An oxygen evolution electrode, comprising…a homogeneously dispersed multimetal oxy-hydroxide catalyst coated on said conductive substrate, said homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n…wherein said iron (Fe), cobalt (Co) and tungsten (W) are connected to each other through a bridging oxygen or hydroxide, and wherein the multimetal oxy-hydroxide catalyst is characterized by being amorphous on both surface and bulk of the catalyst.”

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a 

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) teaches using a Co2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect the form (crystalline vs amorphous). Additionally, the teachings of Masa would not be applicable to the materials of Fisher. 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. page 367, “X-ray diffraction results” of Fisher). The teachings of Smith et al (“Photochemical Route for Accessing Amorphous Metal Oxide Materials for Water Oxidation Catalysis”, Science, vol 340, 2013, pages 60-63) are related to mixed metal oxides and there is no guidance on if the oxyhydroxides of Diaz and Fisher can be entirely amorphous nor how one of ordinary skill in the art at the time of filing to would modify these catalysts to be entirely amorphous. 

Claim 22: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 22 with special attention given to the limitation claiming “An oxygen evolution electrode, comprising: a) a conductive substrate; and b) a homogeneously dispersed multimetal oxy-hydroxide catalyst coated on said conductive substrate, said homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n, wherein M represents multimetals comprising at least iron (Fe), cobalt (Co) and molybdenum (Mo)…wherein said iron (Fe), cobalt (Co) and molybdenum (Mo) are connected to each other through a bridging oxygen or hydroxide, and wherein the multimetal oxy-hydroxide catalyst is characterized by being amorphous on both surface and bulk of the catalyst. 

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: 2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect the form (crystalline vs amorphous). Additionally, the teachings of Masa would not be applicable to the materials of Fisher. 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. page 367, “X-ray diffraction results” of Fisher). The teachings of Smith et al (“Photochemical Route for Accessing Amorphous Metal Oxide Materials for Water Oxidation Catalysis”, Science, vol 340, 2013, pages 60-63) are related to mixed metal oxides and there is no guidance on if the oxyhydroxides of Diaz and Fisher can be entirely amorphous nor how one of ordinary skill in the art at the time of filing to would modify these catalysts to be entirely amorphous. 

Claim 24: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 24 with special attention given to the limitation claiming “An oxygen evolution electrode, comprising…b) a homogeneously dispersed multimetal oxy-hydroxide catalyst coated on said conductive substrate, said homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n,  

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) teaches using a Co2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. page 367, “X-ray diffraction results” of Fisher). The teachings of Smith et al (“Photochemical Route for Accessing Amorphous Metal Oxide Materials for Water Oxidation Catalysis”, Science, vol 340, 2013, pages 60-63) are related to mixed metal oxides and there is no guidance on if the oxyhydroxides of Diaz and Fisher can be entirely amorphous nor how one of ordinary skill in the art at the time of filing to would modify these catalysts to be entirely amorphous. 

Claim 26: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 26 with special attention given to the limitation claiming “An oxygen evolution electrode, comprising…a homogeneously dispersed multimetal oxy-hydroxide catalyst coated on said conductive substrate, said homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n, wherein M represents multimetals comprising at least iron (Fe), cobalt (Co), nickel (Ni), and boron (B)…wherein said iron (Fe), cobalt (Co), nickel (Ni), and boron (B) are connected to each other through a bridging oxygen or hydroxide, and wherein the multimetal oxy-hydroxide catalyst is characterized by being amorphous on both surface and bulk of the catalyst”.

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) teaches using a Co2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect the form (crystalline vs amorphous). Additionally, the teachings of Masa would not be applicable to the materials of Fisher. 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of 

Claim 28: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 28 with special attention given to the limitation claiming “An oxygen evolution electrode, comprising…a homogeneously dispersed multimetal oxy-hydroxide catalyst coated on said conductive substrate, said homogeneously dispersed multimetal oxy-hydroxide catalyst having the general formula of M(Ox(OH)2(1-x))n, wherein M represents multimetals comprising at least iron (Fe), nickel (Ni), and magnesium (Mg)…wherein said iron (Fe), nickel (Ni), and magnesium (Mg) are connected to each other through a bridging oxygen or hydroxide, and wherein the multimetal oxy-hydroxide catalyst is characterized by being amorphous on both surface and bulk of the catalyst”.

The closest prior art is Diaz-Morales et al (“Guidelines for the Rational Design of Ni-Based Double Hydroxide Electrocatalysts for the Oxygen Evolution Reaction”, American Chemical Society Catalysis, 5, 2015, pages 5380-5387) and Fisher et al (“Investigation Into the Microstructure of Iron-Chromium Oxyhydroxide Fine Particles”, Hyperfine Interactions C, 2001, pages 367-370 of Fisher). Both Diaz and Fisher teach multi-metal oxyhyrdoxide catalysts (NiM, wherein M is Cr, Mn, Fe, Co, Cu, and Zn, see e.g. abstract of Diaz and FeCr, see e.g. abstract of Fisher). However, neither reference discloses a second metal or a non-metal being structurally dissimilar to the at least one metal nor that the multimetal oxy-hydroxide is amorphous on both surface and bulk of the catalyst.

With respect to the second metal or non-metal, Masa et al (“Amorphous Cobalt Boride (Co2B) as a Highly Efficient Nonprecious Catalyst for Electrochemical Water Splitting: Oxygen and Hydrogen Evolution”, Advanced Energy Materials, January 7th, 2016) teaches using a Co2B catalyst for OER and HER and that the catalyst forms CoOOH/CO2B during OER. However, there is no teaching or guidance on forming a completed catalyst with a formula of CoB(Ox(OH)2(1-x))n. Furthermore, there is no teaching or explanation about how the inclusion of boron into the catalyst would affect the form (crystalline vs amorphous). Additionally, the teachings of Masa would not be applicable to the materials of Fisher. 

With respect to the amorphous form on the surface and in the bulk of the catalyst, Diaz teaches having at least an amorphous surface (see e.g. page 5385, col 1, lines 5-9 of Diaz-Morales) and Fisher explicitly describes that catalyst as being crystalline (see e.g. page 367, “X-ray diffraction results” of Fisher). The teachings of Smith et al (“Photochemical Route for Accessing Amorphous Metal Oxide Materials for Water Oxidation Catalysis”, Science, vol 340, 2013, pages 60-63) are related to mixed metal oxides and there is no guidance on if the oxyhydroxides of Diaz and Fisher can be . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795